PEB CUBIAM.
Defendant upon trial by the court was found guilty of burglary not in a dwelling under OBS 164.240. His sole assignment of error on appeal is that the court erred in fading on its own motion to find the defendant not gudty because he was too intoxicated from ingestion of alcohol and tranqudizers to form the requisite criminal intent.
Even if this assignment of error was properly before us, it would avail the defendant nothing. The trial judge specificady found that the defendant had the capacity to formulate the intent necessary to the crime charged, and the record discloses ample evidence to support the judge’s finding.
Affirmed.